

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE "SENIOR DEBT SUBORDINATION AGREEMENT") DATED AS OF
OCTOBER 1, 2008 AMONG GFN NORTH AMERICA CORP., D.E. SHAW LAMINAR PORTFOLIOS,
L.L.C. PAC-VAN, INC. (THE "COMPANY") AND LASALLE BANK NATIONAL ASSOCIATION
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE "SENIOR AGENT"), TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 23, 2007 AMONG THE
COMPANY, THE SENIOR AGENT AND THE SENIOR LENDERS FROM TIME TO TIME PARTY THERETO
(THE "LOAN AGREEMENT"), AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN
AGREEMENT) AS SUCH LOAN AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE
SENIOR DEBT SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SENIOR DEBT SUBORDINATION AGREEMENT.


THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE "JUNIOR DEBT SUBORDINATION AGREEMENT") DATED AS OF
OCTOBER 1, 2008 AMONG GFN NORTH AMERICA CORP., D.E. SHAW LAMINAR PORTFOLIOS,
L.L.C. PAC-VAN, INC. (THE "COMPANY") AND LAMINAR DIRECT CAPITAL, L.L.C.
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE "SUBORDINATED AGENT"), TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED INVESTMENT AGREEMENT DATED AS OF OCTOBER 1, 2008, AMONG THE
COMPANY, THE SUBORDINATED AGENT AND THE SUBORDINATED LENDERS FROM TIME TO TIME
PARTY THERETO (THE "INVESTMENT AGREEMENT"), AND THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE INVESTMENT AGREEMENT) AS SUCH INVESTMENT AGREEMENT AND OTHER LOAN
DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS
CONTEMPLATED BY THE JUNIOR DEBT SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE JUNIOR DEBT SUBORDINATION AGREEMENT.


CONTINUING UNCONDITIONAL GUARANTY



This CONTINUING UNCONDITIONAL GUARANTY dated as of October 1, 2008 (the
"Guaranty"), is executed by PAC-VAN, INC., an Indiana corporation (the
"Guarantor"), to and for the benefit of D.E. SHAW CAPITAL PORTFOLIOS, L.L.C., a
Delaware limited liability company ("Holder").


WHEREAS, the Guarantor, GFNA North America Corp. ("GFNA") and the Holder (in its
capacity as a stockholder of Mobile Office Acquisition Corp. ("MOAC")) are
parties to that certain Agreement and Plan of Merger, dated as of July 28, 2008
(the "Merger Agreement"), pursuant to which MOAC is merging with and into the
GFNA effective as of the date of this Agreement. Pursuant to Section 2.1 of the
Merger Agreement, GFNA has issued to Holder that certain 8% Subordinated
Promissory Note dated as of the date hereof in the aggregate principal amount of
$1,500,000 (the "Note"), which Note, together with cash and shares of restricted
common stock of General Finance Corporation, a Delaware corporation, in the
amounts determined in accordance with Section 2.1 of the Merger Agreement,
constitute the merger consideration to be received by the Holder under the
Merger Agreement in exchange for the cancellation of the Holders shares of stock
in MOAC.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Guarantor is a wholly owned subsidiary of GFNA and desires the
Holder to extend credit to GFNA and accept partial merger consideration in the
form of the Note, and Holder has required that Guarantor execute and deliver
this Guaranty to the Holder as a condition to such extension and continuation of
credit by Holder in the form of the Note; and


WHEREAS, the extension or continued extension of credit, as aforesaid, by the
Holder is necessary and desirable to the conduct and operation of the business
of GFNA and the Guarantor and will inure to the financial benefit of the
Guarantor.


NOW, THEREFORE, FOR VALUE RECEIVED, it is agreed that the preceding provisions
and recitals are an integral part hereof and that this Guaranty shall be
construed in light thereof, and in consideration of advances, credit or other
financial accommodation heretofore afforded, concurrently herewith being
afforded or hereafter to be afforded to GFNA by the Holder, the Guarantor hereby
unconditionally and absolutely guarantees to the Holder or other person paying
or incurring the same, irrespective of the validity, regularity or
enforceability of any instrument, writing, arrangement or credit agreement
relating to or the subject of any such financial accommodation, the prompt
payment in full of: (a) the Note Obligations (as hereinafter defined) in full
when due (whether stated at maturity, as a mandatory prepayment, by acceleration
or otherwise, strictly in accordance with the terms thereof, plus (b) all costs,
legal expenses and attorneys’ and paralegals’ fees of every kind (including
those costs, expenses and fees of attorneys and paralegals who may be employees
of the Holder, its parent or affiliates), paid or incurred by the Holder in
endeavoring to collect all or any part of the Note Obligations, or in enforcing
their rights in connection with any collateral therefor, or in enforcing this
Guaranty, or in defending against any defense, counterclaim, setoff or
crossclaim based on any act of commission or omission by the Holder with respect
to the foregoing indebtedness, any collateral therefor, or in connection with
any Repayment Claim (as hereinafter defined), plus (c) interest on the foregoing
from and after demand from the Holder to the Guarantor for payment of the
foregoing, at a floating per annum rate of interest equal to four percent
(4.00%) over the Prime Rate (as hereinafter defined) (collectively, the
"Guaranteed Debt"). In addition, the Guarantor hereby unconditionally and
absolutely guarantees to the Holder the prompt, full and faithful performance
and discharge by GFNA of each of the terms, conditions, agreements,
representations and warranties on the part of GFNA contained in any agreement,
or in any modification or addenda thereto or substitution thereof in connection
with any of the Guaranteed Debt.


Certain Defined Terms:


As used herein the following terms have the meanings set forth below:


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Note Obligations" shall mean all advances to, and debts, liabilities, fees,
commissions, obligations, covenants and duties of, GFNA arising under the Note
or otherwise with respect to the Note, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Holder or any affiliate thereof of any
proceeding under any Debtor Relief Laws naming Holder or such affiliate as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity or government (whether national, Federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).


"Prime Rate" shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by LaSalle Bank
National Association (or any successor thereto) as its Prime Rate, which is not
intended to be the lowest or most favorable rate of interest at any one time.
The effective date of any change in the Prime Rate shall for purposes hereof be
the date the Prime Rate is changed by LaSalle Bank National Association (or any
successor thereof). The Holder shall not be obligated to give notice of any
change in the Prime Rate. The Prime Rate shall be computed on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed.


Guarantor shall not, directly or indirectly, except in each case as expressly
permitted by the Loan Agreement and the Investment Agreement (i) enter into any
agreement (including any agreement for incurrence or assumption of debt, any
purchase, sale, lease or exchange of any property or the rendering of any
service), between itself and any other Person, (ii) engage in any business or
conduct any activity (including the making of any investment or payment) or
transfer any of its assets or (iii) consolidate or merge with or into any other
Person. Guarantor shall preserve, renew and keep its existence in full force and
effect.
 
In case of any bankruptcy, reorganization, debt arrangement or other proceeding
under any bankruptcy or insolvency law, any dissolution, liquidation or
receivership proceeding is instituted by or against either GFNA or the
Guarantor, or any default by the Guarantor of any of the covenants, terms and
conditions set forth herein, all of the Guaranteed Debt shall, without notice to
anyone, immediately become due or accrued and shall be payable by the Guarantor.
The Guarantor hereby expressly and irrevocably: (a) waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including
any surety) and any other person, any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification, set off
or to any other rights that could accrue to a surety against a principal, a
guarantor against a maker or obligor, an accommodation party against the party
accommodated, a holder or transferee against a maker, or to the holder of a
claim against any person, and which the Guarantor may have or hereafter acquire
against any person in connection with or as a result of the Guarantor’s
execution, delivery and/or performance of this Guaranty, or any other documents
to which the Guarantor is a party or otherwise; (b) waives any "claim" (as such
term is defined in the United States Bankruptcy Code) of any kind against GFNA,
and further agrees that it shall not have or assert any such rights against any
person (including any surety), either directly or as an attempted set off to any
action commenced against the Guarantor by the Holder or any other person; and
(c) acknowledges and agrees (i) that foregoing waivers are intended to benefit
the Holder and shall not limit or otherwise affect the Guarantor’s liability
hereunder or the enforceability of this Guaranty, (ii) that GFNA and its
successors and assigns are intended third party beneficiaries of the foregoing
waivers, and (iii) the agreements set forth in this paragraph and the Holder’
rights under this paragraph shall survive payment in full of the Guaranteed
Debt.


Subject to the terms of each of the Senior Debt Subordination Agreement and the
Junior Debt Subordination Agreement, (a) all dividends or other payments
received by the Holder on account of the Guaranteed Debt, from whatever source
derived, shall be taken and applied by the Holder toward the payment of the
Guaranteed Debt and in such order of application as Holder may, in its sole
discretion, from time to time elect and (b) Holder shall have the exclusive
right to determine how, when and what application of payments and credits, if
any, whether derived from GFNA or any other source, shall be made on the
Guaranteed Debt and such determination shall be conclusive upon the Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
This Guaranty shall in all respects be continuing, absolute and unconditional,
and shall remain in full force and effect with respect to the Guarantor until:
(i) written notice from the Holder to the Guarantor by United States certified
mail of its discontinuance as to the Guarantor; or (ii) until all Guaranteed
Debt created or existing before receipt of either such notice shall have been
fully paid. In the event of the dissolution of the Guarantor, this Guaranty
shall continue as to all of the Guaranteed Debt theretofore incurred by GFNA
even though the Guaranteed Debt is renewed or the time of maturity of GFNA’s
obligations is extended without the consent of the successors or assigns of the
Guarantor.


No compromise, settlement, release or discharge of, or indulgence with respect
to, or failure, neglect or omission to enforce or exercise any right against any
other guarantor shall release or discharge the Guarantor.


The Guarantor’s liability under this Guaranty shall in no way be modified,
affected, impaired, reduced, released or discharged by any of the following (any
or all of which may be done or omitted by the Holder in its sole discretion,
without notice to anyone and irrespective of whether the Guaranteed Debt shall
be increased or decreased thereby): (a) any acceptance by the Holder of any new
or renewal note or notes of GFNA, or of any security or collateral for, or other
guarantors or obligors upon, any of the Guaranteed Debt; (b) any compromise,
settlement, surrender, release, discharge, renewal, refinancing, extension,
alteration, exchange, sale, pledge or election with respect to the Guaranteed
Debt, or any note by GFNA, or with respect to any collateral under Section 1111
or take any action under Section 364, or any other section of the United States
Bankruptcy Code, now existing or hereafter amended, or other disposition of, or
substitution for, or indulgence with respect to, or failure, neglect or omission
to realize upon, or to enforce or exercise any liens or rights of appropriation
or other rights with respect to, the Guaranteed Debt or any security or
collateral therefor or any claims against any person or persons primarily or
secondarily liable thereon; (c) any failure, neglect or omission to perfect,
protect, secure or insure any of the foregoing security interests, liens, or
encumbrances of the properties or interests in properties subject thereto; (d)
the granting of credit from time to time by the Holder to GFNA in excess of the
amount, if any, to which the right of recovery under this Guaranty is limited
(which is hereby expressly authorized); (e) any change in GFNA’s name or the
merger of GFNA into another corporation; (f) any act of commission or omission
of any kind or at any time upon the part of the Holder with respect to any
matter whatsoever, other than the execution and delivery by the Holder to the
Guarantor of an express written release or cancellation of this Guaranty; or (g)
the payment in full of the Guaranteed Debt. The Guarantor hereby consents to all
acts of commission or omission of the Holder set forth above and agrees that the
standards of good faith, diligence, reasonableness and care shall be measured,
determined and governed solely by the terms and provisions hereof.


In order to hold the Guarantor liable hereunder, there shall be no obligation on
the part of the Holder, at any time, to resort for payment from GFNA or to
anyone else, or to any collateral, security, property, liens or other rights and
remedies whatsoever, all of which are hereby expressly waived by the Guarantor.


The Guarantor hereby expressly waives diligence in collection or protection,
presentment, demand or protest or in giving notice to anyone of the protest,
dishonor, default, or nonpayment or of the creation or existence of any of the
Guaranteed Debt or of any security or collateral therefor or of the acceptance
of this Guaranty or of extension of credit or indulgences hereunder or of any
other matters or things whatsoever relating hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
The Guarantor waives any and all defenses, claims and discharges of GFNA, or any
other obligor, pertaining to the Guaranteed Debt, except the defense of
discharge by payment in full. Without limiting the generality of the foregoing,
the Guarantor will not assert, plead or enforce against the Holder any defense
of waiver, release, discharge in bankruptcy, statute of limitations, res
judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to GFNA
or any other person liable in respect of any of the Guaranteed Debt, or any
setoff available against the Holder to GFNA or any such other person, whether or
not on account of a related transaction. The Guarantor expressly agrees that the
Guarantor shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing the Guaranteed Debt,
whether or not the liability of GFNA or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision.


The Holder may, without demand or notice of any kind to anyone, apply or set off
any balances, credits, deposits, accounts, moneys or other indebtedness at any
time credited by or due from the Holder to the Guarantor against the amounts due
hereunder and in such order of application as the Holder may from time to time
elect. Any notification of intended disposition of any property required by law
shall be deemed reasonably and properly given if given in the manner provided by
the applicable statute.


THE GUARANTOR WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF
WHICH THE GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE
HOLDER IN ENFORCING THIS GUARANTY. ANY AND ALL DEBTS AND LIABILITIES NOW OR
HEREAFTER ARISING AND OWING TO THE GUARANTOR BY GFNA, OR TO ANY OTHER PARTY
LIABLE TO THE HOLDER FOR THE GUARANTEED DEBT, ARE HEREBY SUBORDINATED TO THE
HOLDER’S CLAIMS AND ARE HEREBY ASSIGNED TO THE HOLDER. THE GUARANTOR HEREBY
AGREES THAT THE GUARANTOR MAY BE JOINED AS A PARTY DEFENDANT IN ANY LEGAL
PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING) INSTITUTED
BY THE HOLDER AGAINST GFNA. THE GUARANTOR AND THE HOLDER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY SUCH LEGAL PROCEEDING IN WHICH THE GUARANTOR AND THE HOLDER ARE ADVERSE
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE HOLDER GRANTING ANY
FINANCIAL ACCOMMODATION TO GFNA AND ACCEPTING THIS GUARANTY.


Should a claim (a "Repayment Claim") be made upon the Holder at any time for
repayment of any amount received by the Holder in payment of the Guaranteed
Debt, or any part thereof, whether received from GFNA, the Guarantor pursuant
hereto, or received by the Holder as the proceeds of collateral, by reason of:
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over the Holder or any of its property; or (ii) any settlement or
compromise of any such Repayment Claim effected by the Holder, in their sole
discretion, with the claimant (including GFNA), the Guarantor shall remain
liable to the Holder for the amount so repaid to the same extent as if such
amount had never originally been received by the Holder, notwithstanding any
termination hereof or the cancellation of any note or other instrument
evidencing any of the Guaranteed Debt.


The Holder may, without notice to anyone, sell or assign the Guaranteed Debt, or
any part thereof, or grant participations therein, and in any such event each
and every immediate or remote assignee or holder of, or participant in, all or
any of the Guaranteed Debt shall have the right to enforce this Guaranty, by
suit or otherwise for the benefit of such assignee, holder, or participant, as
fully as if herein by name specifically given such right herein, but the Holder
shall have an unimpaired right, prior and superior to that of any such assignee,
holder or participant, to enforce this Guaranty for the benefit of the Holder,
as to any part of the Guaranteed Debt retained by the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
Unless and until all of the Guaranteed Debt has been paid in full, no release or
discharge of any other person, whether primarily or secondarily liable for and
obligated with respect to the Guaranteed Debt, or the institution of bankruptcy,
receivership, insolvency, reorganization, dissolution or liquidation proceedings
by or against the Guarantor or any other person primarily or secondarily liable
for and obligated with respect to the Guaranteed Debt, or the entry of any
restraining or other order in any such proceedings, shall release or discharge
the Guarantor, or any other guarantor of the indebtedness, or any other person,
firm or corporation liable to the Holder for the Guaranteed Debt.


All references herein to GFNA and to the Guarantor, respectively, shall be
deemed to include any successors or assigns, whether immediate or remote, to
such corporation.


If this Guaranty contains any blanks when executed by the Guarantor, the Holder
is hereby authorized, without notice to the Guarantor, to complete any such
blanks according to the terms upon which this Guaranty is executed by the
Guarantor and is accepted by the Holder.


This Guaranty has been delivered to the Holder at its offices in Houston, Texas
and the rights, remedies and liabilities of the parties shall be construed and
determined in accordance with the laws of the State of New York.


TO INDUCE THE HOLDER TO GRANT FINANCIAL ACCOMMODATIONS TO GFNA, THE GUARANTOR
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT
OR IN CONSEQUENCE OF THIS GUARANTY SHALL BE INSTITUTED AND LITIGATED ONLY IN
COURTS HAVING SITUS IN THE CITY OF NEW YORK, NEW YORK. THE GUARANTOR HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT
LOCATED AND HAVING ITS SITUS IN NEW YORK, NEW YORK, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. THE GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS, AND CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO THE GUARANTOR AT THE ADDRESS INDICATED IN
THE HOLDER’S RECORDS IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF
COURT OR OTHERWISE. FURTHERMORE, THE GUARANTOR WAIVES ALL NOTICES AND DEMANDS IN
CONNECTION WITH THE ENFORCEMENT OF THE HOLDER’ RIGHTS HEREUNDER, AND HEREBY
CONSENTS TO, AND WAIVES NOTICE OF THE RELEASE, WITH OR WITHOUT CONSIDERATION, OF
GFNA OR ANY OTHER PERSON RESPONSIBLE FOR PAYMENT OF THE GUARANTEED DEBT, OR OF
ANY COLLATERAL THEREFOR.


Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.


It is agreed that the Guarantor’s liability is independent of any other
guaranties at any time in effect with respect to all or any part of the
Guaranteed Debt, and that the Guarantor’s liability hereunder may be enforced
regardless of the existence of any such other guaranties.


No delay on the part of the Holder in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Holder of
any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy. No modification, termination, discharge
or waiver of any of the provisions hereof shall be binding upon the Holder,
except as expressly set forth in a writing duly signed and delivered on behalf
of the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
The execution, delivery and performance of this Guaranty by the Guarantor are
within the corporate powers of the Guarantor, have been duly authorized by all
necessary corporate action on the part of the Guarantor and do not and will not
(i) require any consent or approval of the board of directors or stockholders of
the Guarantor which has not been obtained, (ii) violate any provision of the
articles of incorporation or bylaws of the Guarantor or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the Guarantor; (iii) require the
consent or approval of, or filing or registration with, any governmental body,
agency or authority, (iv) result in a breach of or constitute a default under,
or (v) result in the imposition of any lien, charge or encumbrance upon any
property of the Guarantor pursuant to, any indenture or other agreement or
instrument under which the Guarantor is a party or by which it or any of its
properties may be bound or affected other than liens, charges and encumbrances
arising under the Loan Documents. The officer or officers executing and
delivering this Guarantor for and on behalf of the Guarantor, is/are duly
authorized to so act. The Holder, in extending financial accommodations to GFNA,
are expressly acting and relying upon the aforesaid representations and
warranties.


This Guaranty: (i) is valid, binding and enforceable in accordance with its
provisions, and no conditions exist to the legal effectiveness of this Guaranty
as to the Guarantor; (ii) contains the entire agreement between the Guarantor
and the Holder; (iii) is the final expression of their intentions; and (iv)
supersedes all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof. No prior or contemporaneous
representations, warranties, understandings, offers or agreements of any kind or
nature, whether oral or written, have been made by the Holder or relied upon by
the Guarantor in connection with the execution hereof.


The term "Guarantor" as used herein shall mean all parties signing this
Guaranty, and the provisions hereof shall be binding upon the Guarantor, and
each one of them, and all such parties, their respective successors and assigns
shall be jointly and severally obligated hereunder. This Guaranty shall inure to
the benefit of the Holder and their successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has executed and delivered this Continuing
Unconditional Guaranty as of the date set forth above.



 
PAC-VAN, INC.,
 
an Indiana corporation
             
By:
/s/ Theodore M. Mourouzis
 
Name:  
Theodore M. Mourouzis
 
Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 